Citation Nr: 0923396	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the thoracic and lumbar spine 
(hereinafter "lumbar spine").

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for 
dermatophytosis of the hands and feet.

4.  Entitlement to service connection for nicotine abuse as 
secondary to service-connected degenerative arthritis of the 
lumbar and cervical spine.
 
5.  Entitlement to service connection for hypertension, to 
include as secondary to nicotine abuse and service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Darla J. Lilly, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1959 to 
April 1982.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
and in Columbia, South Carolina.

During the pendency of the appeal, jurisdiction of the claims 
file was transferred to the RO in Columbia, South Carolina; 
where the Veteran currently resides.

While the RO has assigned higher ratings for the Veteran's 
service-connected lumbar and cervical spine disabilities 
during the pendency of this appeal, as higher ratings are 
available, and the appellant is presumed to be seeking the 
maximum available benefit, these claims for higher ratings 
(as characterized on the title page) remain viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.
2.  The Veteran's degenerative arthritis of the thoracic and 
lumbar spine has been manifested by forward flexion to no 
less than 30 degrees with pain with no evidence of increased 
limitation of motion or pain on repetitive use, no evidence 
of favorable ankylosis of the entire thoracolumbar spine, and 
there has been no evidence of incapacitating episodes of 
IVDS.

3.  The Veteran's cervical spine disability has been 
manifested by forward flexion to no less than 20 degrees with 
pain with no evidence of increased limitation of motion or 
pain on repetitive use, no evidence of favorable ankylosis of 
the entire cervical spine, and there has been no evidence of 
incapacitating episodes of IVDS.

4.  The Veteran's dermatophytosis of the hands and feet does 
not affect 5 percent or more of his entire body or exposed 
areas and does not result in scars.

5.  The Veteran's claim for service connection for nicotine 
abuse was received after June 9, 1998.

6.  The Veteran smoked tobacco products prior to, during, and 
after service.

7.  Nicotine abuse is not shown by competent medical evidence 
to be linked to the Veteran's service-connected disabilities.

8.  The Veteran's current hypertension was demonstrated years 
after service and is unrelated to a disease or injury in 
service, including to his service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative arthritis of the thoracic and lumbar spine has 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45,  4.71a, Diagnostic Code 5003-5242 (2008).

2.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine has not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2008). 

3.  The criteria for a rating in excess of 10 percent for 
dermatophytosis of the hands and feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.951, 4.1-4.10, 4.118, Diagnostic Code 7813 
(2008).

4.  Nicotine abuse is not proximately due to or the result of 
the Veteran's service-lumbar and cervical spine disabilities.  
38 U.S.C.A. §§ 1103(a), 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

5.  Hypertension was not incurred in or aggravated during the 
Veteran's active military service, may not be presumed to 
have been incurred therein, nor is hypertension proximately 
due to, the result of, or aggravated by service- connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  See 
Vasquez-Flores, 22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2006 and an October 2006 letter 
provided notice to the Veteran of the evidence and 
information necessary to substantiate his claims for higher 
ratings on appeal.  In a July 2007 letter, the Veteran was 
provided notice of the evidence and information needed to 
substantiate his claims for service connection on appeal, on 
a direct and secondary basis.  These letters also informed 
the Veteran of what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The October 2006 and July 2007 
letters provided information to the Veteran that is 
consistent with the requirements of Dingess/Hartman.  The RO 
issued to the Veteran a May 2008 letter addressing his claims 
for increased ratings for his lumbar and cervical spine 
disabilities and his dermatophytosis of the hands and feet; 
this letter contains the level of specificity set forth in 
Vazquez-Flores.

After issuance of the above letters, and proving the Veteran 
and his attorney additional opportunity to respond, the RO 
readjudicated each issue on appeal in an April 2009 SSOC.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of any of the above VCAA-compliant notices.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and the reports of July 2008 VA examinations.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran as well as 
by his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

A.  Dermatophytosis of the hands and feet

Historically, by rating action of November 1982, the RO 
granted service connection for dermatophytosis of the hands 
and feet and assigned a 10 percent rating.  The Veteran filed 
his current claim for an increased rating in November 2006.  
The October 2007 rating decision, currently on appeal, 
continued the 10 percent rating for dermatophytosis of the 
hands and feet pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7813.  

Pursuant to DC 7813, dermatophytosis (or tinea corporis, 
tinea capitis, tinea pedis, tinea barbae, tinea unguium, and 
tinea cruris) should be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, 
or 7805), or  dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813 (2008).

As will be discussed below, the medical evidence of record 
does not show that the Veteran's service-connected 
dermatophytosis of the hands and feet is manifested by 
disfigurement of the head, face, or neck or the presence of 
scars.  As such, the disability should be rated as 
dermatitis.  Under DC 7806, dermatitis or eczema affecting 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas, with no more than topical therapy required 
during the past 12-month period, warrants a noncompensable 
rating.  A 10 percent rating requires that at least 5  
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
be affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas be 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs be  required for a total 
duration of 6 weeks or more, but not constantly, during the  
past 12-month period.  A 60 percent rating requires more than 
40 percent of the entire body, or more than 40 percent of 
exposed areas be affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. 4.118, DC 7806 (2008). 

A November 2006 VA examination report reflects that the 
Veteran complained of recurrent skin blistering of the hands 
and the feet.  This condition reoccurs during the summer 
months and lasts throughout the summer months.  The Veteran 
reported that the symptoms consisted, primarily of small 
blisters that are clear, water-filled of the hands.  However, 
during the summer months, he has recurrence of the blistering 
of the hand, specifically around the tips of the fingers on 
the dorsum of the hands.  He uses topical corticosteroid 
cream each day to prevent recurrences of the blistering.  On 
physical examination, the Veteran did not have any blistering 
of the hands or the feet.  There was no dermatitis, eczema or 
any other current skin condition.  There was no scarring or 
disfigurement from the report of the previous blistering of 
the hands.  He did not have acne or chloracne.  He did not 
have any papules or pustules or superficial cysts.  The 
percentage of the body affected was 0 percent.  The Veteran 
also did not have scarring alopecia or alopecia areata.  He 
was able to handle paper and tools.  Color photographs were 
taken.  The diagnosis was dermatophytosis of the hands and 
feet, not found on examination.  

A July 2008 VA skin disease examination report reflects that 
on physical examination, the skin showed clear hands.  There 
were mild hyperpigmented areas on the bilateral medial and 
lateral malleolus of the ankles.  The Veteran had a fungal 
infection with mycotic toes on the first toe on the left foot 
and toes one and five on the right foot.  The percent of 
exposed body involved is 0 and the percent of the total body 
involved is 1.  There is no scarring or disfigurement.  The 
diagnosis was bilateral onychomycosis.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a rating in excess 
of 10 percent for the Veteran's service-connected 
dermatophytosis of the hands and feet is not warranted under 
the applicable criteria.

In this regard, none of the medical evidence indicates that 
the Veteran's dermatophytosis of the hands and feet has 
affected at least 5 percent, but less than 20 percent, of the 
Veteran's entire body, or at least 5 percent, but less than 
20 percent of exposed areas.  In fact, the November 2006 VA 
examination report, the examiner opined that the percentage 
of the body affected by the Veteran's service-connected 
dermatophytosis of the hands and feet was 0 percent and the 
July 2008 VA examiner opined the percent of exposed body 
affected by the Veteran's service-connected dermatophytosis 
of the hands and feet was 0 and the percent of the total body 
involved was 1.  As such, the medical evidence does not 
reflect a disability  picture more consistent with the 
criteria for a rating in excess of 10 percent under DC 7806.  

Moreover, as the Veteran's dermatophytosis of the hands and 
feet has been found to affect 1 percent of the Veteran's 
total body, his impairment does not even rise to the level of 
a 10 percent rating.  However, since his rating has been in 
effect for more than 20 years, it is protected under 38 
C.F.R. § 3.951 and may not be decreased absent a showing of 
fraud.

The Board also notes that the medical evidence does not 
reflect any scarring associated with the Veteran's service-
connected dermatophytosis of the hands and feet, and the most 
recent VA examination was negative for scarring.  In this 
regard, the November 2006 and July 2008 VA examiners 
specifically noted that there was no scarring or 
disfigurement.  As such, even if the Veteran's 
dermatophytosis of the hands and feet were considered 
analogous to scarring, the criteria for a rating in excess of 
10 percent would not be met.  38 C.F.R. § 4.118, DCs  7801-
7805.  

Thus, the claim for a rating higher than 10 percent for the 
service-connected dermatophytosis of the hands and feet must 
be denied.


B.  Lumbar Spine

The Veteran's service-connected lumbar spine disability is 
rating pursuant to Diagnostic Codes 5003-5242 (2008).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Effective September 26, 2003, the criteria for rating all 
spine disabilities are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, a 40 percent rating is assignable 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine. A 50 percent rating is assignable 
for unfavorable ankylosis of the entire thoracolumbar spine. 
A 100 percent rating is assignable for unfavorable ankylosis 
of the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, General 
Rating Formula for DCs 5235-5243 (as in effect since 
September 26, 2003).

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees, each, are considered 
normal range of motion of the thoracolumbar spine. 38 C.F.R. 
§ 4.71a, Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying the schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202, 204- 7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the DCs 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

After review, the Board finds that the preponderance of the 
evidence is against a finding for a rating in excess of 40 
percent for the Veteran's back disability.  In support of 
this finding, the Board notes the following evidence of 
record.

Private medical records from L.M. Buona, M.D., dated from 
March 2006 to July 2006 reflect that the Veteran was 
evaluated for complaints of neck and low back pain.  A March 
2006 MRI of the lumbar spine notes an impression of mild 
degenerative disc disease at the L4-5 and L5-S1 level.  There 
was no evidence of acute traumatic injury, disc protrusion, 
spinal canal stenosis or lateral recess stenosis.  The MRI of 
the thoracic spine was negative.

An August 2006 VA spine examination report reflects that the 
Veteran complained of chronic back pain on a daily basis, 
which he rated between a 5 and 8, on a scale of 1 to 10.  He 
had not had flare-ups.  The Veteran reported that he walked 
1/4 to 1 mile each day.  Physical examination revealed that 
the Veteran's gait and posture were normal.  Range of motion 
of the lumbar spine was forward flexion to 80 degrees, 
extension backwards to 20 degrees, right and left lateral 
flexion to 20 degrees, and right and left rotation to 20 
degrees.  He was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
The Veteran had not had an episode of intervertebral disk 
syndrome in the past 12 months requiring bedrest or treatment 
by a physician.  The diagnosis was spondylosis of the lumbar 
spine.

A July 2008 VA spine examination report reflects that the 
Veteran complained of 
increased lumbar spine pain, decreased range of motion and 
increased flare-up pain as well as increased frequency 
locking up and decreased mobility.   He stated that he had 
constant moderate pain, 6 out of 10 with radiation to his 
upper and lower extremities.  He had not had prescribed 
bedrest due to incapacitating episodes in the last 12 months.  
For his lumbar spine disability, he uses the assistive device 
of the TENS unit, cane, and orthopedic pillows with poor 
response.  Range of motion findings of the lumbar spine 
included flexion with pain was 0 to 30 degrees, extension 
with pain was 0 to 10 degrees, lateral flexion right and left 
with pain was 0 to 16 degrees, rotation right and left with 
pain was 0 to 20 degrees.  The range of motion was not 
additionally limited following repetitive use.  Positive 
findings of moderate paravertebral muscle spasm and 
tenderness.  Gait was antalgic.  The diagnosis was lumbar 
spondylosis and lumbar degenerative disk disease with 
bilateral lumbar radiculopathy.  

Given the above, the Board finds that the evidence fails to 
show that the Veteran's lumbar spine disability manifests in 
unfavorable ankylosis of the entire thoracolumbar spine.  
Thus, the Veteran's disability is reflective of a 40 percent 
rating.

The Board has considered the Veteran's subjective complaints 
including pain, decreased mobility, and flare-ups.  However, 
the VA examinations indicated that such complaints did not 
result in additional functional loss.  Importantly, the VA 
examinations noted that repetitive use did not cause an 
increased limitation of motion.  Thus, the Veteran's 
functional impairment is appropriately compensated by the 40 
percent rating presently assigned, and consideration of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7 is not 
applicable.

The Board notes that the rating code for intervertebral disc 
syndrome is for potential consideration, which can be rated 
under the general rating formula for diseases and injuries of 
the spine, or it can be evaluated under the rating formula 
for  intervertebral disc syndrome based on incapacitating 
episodes.  However, since both VA examiners noted that the 
Veteran had not had prescribed bedrest due to incapacitating 
episodes in the last 12 months, such criteria is not for 
application in this case.  

Lastly, the Board notes that by a March 2009 rating decision, 
the Veteran has been awarded service connection for lumbar 
radiculopathy of the left and right lower extremities, each 
assigned a 10 percent disability rating.  However, these 
ratings are not on appeal.  Thus further consideration of 
separate ratings for neurologic manifestations is not 
warranted.
 
The Board accordingly finds that the 40 percent rating 
adequately compensates the Veteran for the symptoms, 
including limitation of motion, pain and weakness.  Thus, the 
claim for a rating higher than 40 percent for the service-
connected lumbar spine disability must be denied.

C.  Cervical Spine

The Veteran's service-connected cervical spine disability is 
also rated pursuant to Diagnostic Code 5242 (2008).  

As noted above, all spine disabilities are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following ratings are assigned: a 20 percent 
rating is assigned for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine. A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.

The Board notes that normal cervical forward flexion and 
backward extension is zero to 45 degrees, normal lateral 
flexion is zero to 45 degrees bilaterally, and normal lateral 
rotation is zero to 80 degrees bilaterally.  38 C.F.R. §  
4.71a, Plate V.  

After review of the evidence, in consideration of the above 
criteria, the Board finds that the preponderance of the 
evidence is against a finding for a rating in excess of 20 
percent for the Veteran's cervical spine disability.  In 
support of this finding, the Board notes the following 
evidence of record.

Private medical records from L.M. Buona, M.D., dated from 
March 2006 to July 2006 reflect that the Veteran was 
evaluated for complaints of neck and low back pain. An MRI of 
the cervical spine revealed degenerative disc disease with 
generalized disc bulge and central disc protrusions at the 
C4-5 and C5-6 levels.

An August 2006 VA spine examination report reflects that the 
Veteran complained of chronic neck and back pain on a daily 
basis, which he rated between a 5 and 8, on a scale of 1 to 
10.  He has not had flare-ups.  He noticed some stiffness in 
his neck and he could not drive more than an hour without 
having to stop and rest.   The range of motion of the 
cervical spine was forward flexion to 40 degrees, extension 
backwards to 30 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation was to 60 degrees.  He 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive movement.  The only 
objective evidence of painful motion was the facial grimacing 
on rotation of the head to the right and left.  There was no 
spasm or weakness or tenderness. The Veteran has not had an 
episode of intervertebral disk syndrome in the past 12 months 
requiring bedrest or treatment by a physician.  The diagnosis 
was spondylosis of the cervical spine.

A July 2008 VA spine examination report reflects that the 
Veteran complained of 
increased cervical spine pain, decreased range of motion and 
increased flare-up pain.  He has constant moderate pain, 6 
out of 10 with radiation to his upper and lower extremities.  
His cervical spine disability did not affect his ability 
walk.  He has not had prescribed bedrest due to 
incapacitating episodes in the last 12 months.  The Veteran 
stated he had flare-up pain, every day, that was severe, an 8 
out of 10, and lasted all day.  The cervical spine range of 
motion included flexion with pain was 0 to 20 degrees, 
extension with pain was 0 to 10 degrees, rotation right and 
left was 0 to 12 degrees, lateral flexion right and left with 
pain was 0 to 14 degrees.  The VA examiner commented that 
with regard to the cervical spine, the Veteran had limited 
understanding in the assessment of the range of motion and he 
was unable to perform any repetitive motion based on Deluca.  
Therefore, he could not comment on whether range of motion 
was additionally limited following repetitive motion.  The 
diagnosis was cervical spondylosis and cervical degenerative 
disk disease with spondylosis and bilateral cervical 
radiculopathy affecting the shoulders.  

The Board's review of the probative medical evidence of  
record, including reported degrees of cervical motion, and 
effects of pain on use, finds that there is no basis on which 
to allow a rating higher than 20 percent for degenerative 
arthritis of the  cervical spine during the entire appeal 
period.  In this regard, there is no medical evidence of 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  Thus, 
the Veteran's cervical spine disability is reflective of a 20 
percent rating.

The Board has considered the Veteran's subjective complaints 
including pain, decreased mobility, and flare-ups.  However, 
the August 2006 VA spine examination report found that the 
Veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet. App. at 204-7, provides no basis for a higher rating.  
Therefore, the Veteran's functional impairment is 
appropriately compensated by the 20 percent rating presently 
assigned.

The Board notes that the rating code for intervertebral disc 
syndrome is for potential consideration, which can be rated 
under the general rating formula for diseases and injuries of 
the spine, or it can be evaluated under the rating formula 
for  intervertebral disc syndrome based on incapacitating 
episodes.  However, since both VA examiners noted that the 
Veteran had not had prescribed bedrest due to incapacitating 
episodes in the last 12 months, such criteria is not for 
application in this case.  

Lastly, the Board notes that by an April 2009 rating 
decision, the Veteran has been awarded service connection for 
cervical radiculopathy of the right and left upper 
extremities, each assigned a 10 percent disability rating.  
However, these ratings are not on appeal.  Thus further 
consideration of separate ratings for neurologic 
manifestation is not warranted.
 
The Board accordingly finds that the 20 percent rating 
adequately compensates the Veteran for the symptoms, 
including limitation of motion, pain and weakness.  Thus, the 
claim for a rating higher than 20 percent for the service-
connected cervical spine disability must be denied.

D.  Each disability

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the Veteran's service-connected 
lumbar and cervical spine disabilities, and dermatophytosis 
of the hands and feet have reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b).  In this regard, the Board notes that each 
disability on appeal has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 10 percent rating).  There also 
is no objective evidence that these disabilities  warranted 
frequent periods of hospitalization, or that the disabilities 
have otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that there is no basis for 
staged ratings, pursuant to Hart, and that each claim for a 
higher rating on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine; however, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

A.  Nicotine abuse as secondary to service connected lumbar 
and cervical spine disabilities.

The Veteran asserts that his nicotine abuse is due to his 
service-connected lumbar and cervical spine disabilities.  
Specifically, that chronic pain from these disabilities has 
resulted in his nicotine abuse.  

With respect to tobacco-related disability, for claims filed 
after June 9, 1998, Congress has prohibited the grant of 
service connection for disability due to the use of tobacco 
products during active service.  38 U.S.C.A. § 1103(a) (West 
2002). 

However, in a precedential opinion, VA's General Counsel has 
held that neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300, 
bar a finding of secondary service connection for a 
disability related to the use of tobacco products after the 
Veteran's service, where that disability is proximately due 
to a service connected disability that is not service 
connected on the basis of being attributable to the Veteran's 
use of tobacco products during service.  VAOPGCPREC 6-2003.  
This opinion goes on to state that, in order to decide if 
service connection is warranted in such cases, the Board must 
decide: (1) whether the service-connected disability caused 
the Veteran to use tobacco products after service; (2) if so, 
whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service connected disability.  Id.  

In this case, there is no evidence even suggesting that the 
Veteran's service-connected lumbar and cervical spine 
disabilities caused the Veteran's nicotine abuse
In this regard, the Veteran's service treatment records 
reflect that he had a history of smoking a 1/2 pack per day.  
In addition, a November 2006 VA examination report reflects 
that the Veteran reported smoking cigarettes, 1 and 1/2 packs 
a day, since the age of 16.  While private medical records 
note that the Veteran smokes a half a pack of cigarettes a 
day, there is no suggestion that the Veteran's nicotine abuse 
is  related to his service-connected lumbar and cervical 
spine disabilities.  In this case, there is no competent 
evidence that a service-connected disability caused the 
Veteran to use tobacco products after service.  Instead, the 
evidence clearly shows that the Veteran began smoking at the 
age of 16, before he entered in service, and that he 
continued to smoke while in service and after discharge.  
Thus, the Veteran has failed to prove that his service-
connected lumbar and cervical spine disabilities caused his 
nicotine abuse.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
nicotine abuse, on a direct or secondary basis, must be 
denied.  See 38 U.S.C.A § 5107 (West 2002).

B.  Hypertension

The Veteran and his attorney have consistently asserted that 
the Veteran has hypertension secondary to his nicotine abuse 
or in the alternate, secondary to his chronic pain.  

The Board has considered the Veteran's claims under all 
reasonably applicable theories of entitlement.  A review of 
the record shows that the RO has considered his claims under 
both secondary and direct theories of entitlement. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Initially, the Board finds that since the Veteran's claim for 
service connection for nicotine abuse has been denied, there 
is no legal basis for granting service connection for 
hypertension as secondary to nicotine abuse, and no further 
discussion is required as to this theory of entitlement.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service treatment records are negative for findings, 
treatment or diagnosis for hypertension.  A June 1982 VA 
examination report reflects a blood pressure reading of 
130/88.  There was no diagnosis of hypertension at that time.  

A December 1985 VA examination report reflects that the 
Veteran blood pressure was 120/84.

A February 2003 private medical record reflects that the 
Veteran's blood pressure on the right was 148/98 on the right 
and 146/100 on the left.  He was assessed with essential 
hypertension.  

A June 2003 private medical record reflects that the Veteran 
was seen for follow-up of his hypertension.  The Veteran 
questioned the need of taking his blood pressure medicine, 
stating that he only takes it occasionally.  The physician 
stated that he spoke with the Veteran extensively regarding 
some of his risk factors.  The Veteran stated that he has 
several social indiscretions of which number on is alcohol 
consumption, which includes several beers on the weekend, 
several glasses of wine daily and each evening about 4 to 6 
shots of scotch.  He is also a tobacco product user.  The 
Veteran also reported stress at work and spoke of his mother 
who had a history of hypertension.  The physician assessed 
the Veteran with hypertension.  He recommended that the 
Veteran take his medication on a regular basis.  In addition, 
the physician advised him to participate in a low salt, low 
fat diet, and regulate his level of activity as well as 
social discretions that perhaps he may no longer need to be 
on anti-hypertensive medications.  

VA treatment records dated from March 2006 to March 2007 note 
that the Veteran is diagnosed with hypertension.  

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for hypertension, on a direct or secondary basis, 
are not met.

In this regard, while the evidence shows that the Veteran 
currently has hypertension, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any service-connected disability.  

The record reflects the first post service medical evidence 
of hypertension is from February 2003, more than twenty years 
after the Veteran's separation from service.  See Maxson v. 
Gober, 230 F.3f 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In addition, there is no 
competent medical evidence that relates the Veteran's current 
hypertension directly to his service.  The Veteran does not 
contend such a relationship.  In light of the above, the 
Board finds that service connection for hypertension on a 
direct basis is not warranted.  See 38 C.F.R. § 3.303 (2007).

Nor can presumptive service connection be established in this 
case, as there is no evidence of hypertension, manifest to a 
compensable degree, within one year of separation from 
service.  According to the Veteran's medical records, the 
first evidence that he was diagnosed with hypertension was in 
February 2003, over twenty years after his separation from 
service.  Therefore, service connection for hypertension on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).

Further, there is no medical evidence or opinion even 
suggesting a relationship between hypertension and service or 
a service-connected disability, and neither the Veteran nor 
his attorney has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  On the 
contrary, in the June 2003 private medical record noted 
above, the Veteran's private physician seems to suggest that 
his hypertension is due to his diet, activity and use of 
alcohol and tobacco.  In this regard, these are things that 
the Veteran's private physician suggested that the Veteran 
regulate and that by doing so he might be able to stop taking 
his anti-hypertensive medications.  

The Board acknowledges that the Veteran has submitted 
articles from Internet sources, which suggest that chronic 
pain causes hypertension.  However, these articles discuss 
generic situations, do not address the pertinent facts in the 
Veteran's individual case, and were not referenced in any 
supporting medical evidence of record.  Sacks v. West, 11 
Vet. App. 314, 316-17 (1998) (holding that a medical article 
or treatise can provide support for a claim, but must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (finding that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish a nexus between 
current disability and military service).  Accordingly, the 
submitted medical articles are not competent to show that the 
Veteran's currently diagnosed hypertension are related to 
military service or to a service-connected disability.

In addition, the Board has considered the Veteran's 
assertions advanced to support this claim.  The Veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, while the Veteran may sincerely believe 
that he has hypertension as secondary to his service-
connected disabilities, as a lay person, he is not competent 
to render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under these circumstances, the claim for service connection 
for hypertension, claimed as secondary to service-connected 
disabilities, must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. 53- 56.  In sum, then, 
the evidence of record contains no probative finding that the 
Veteran's service-connected PTSD caused his nicotine 
addiction.

C. VA Examination

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence fails to suggest any connection 
between service-connected disabilities and either nicotine 
abuse or hypertension.


ORDER

A rating in excess of 40 percent for degenerative arthritis 
of the thoracic and lumbar spine is denied.

A rating in excess of 20 percent for degenerative arthritis 
of the cervical spine is denied.

A rating in excess of 10 percent for dermatophytosis of the 
hands and feet is denied.

Service connection for nicotine abuse, to include as 
secondary to service-connected disabilities, is denied

Service connection for hypertension, to include as secondary 
to nicotine abuse and service-connected disabilities, is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


